Citation Nr: 1627038	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-07 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a disability exhibited by obesity, as secondary to service-connected right heel disability. 
 
2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder to include depression, as secondary to a disability exhibited by obesity.

3.  Entitlement to a rating in excess of 30 percent for residuals of a crush injury to the right heel, calcaneus fracture, with scar.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Gregory D. Keenum, Attorney at Law
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active duty from August 1976 to November 1977. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi which, in part, confirmed and continued the denials of service connection for depression and obesity, denied entitlement to a TDIU and denied entitlement to a rating in excess of 30 percent for residuals of a crush injury to the right heel, calcaneus fracture, with scar.

The Veteran testified before the undersigned at a May 2016 videoconference hearing, a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.








REMAND

The Board finds that more development is necessary prior to final adjudication of the claims on appeal.

Regarding the Veteran's claim for entitlement to a rating in excess of 30 percent for residuals of a crush injury to the right heel, calcaneus fracture, with scar, the Veteran's last examinations for this disability took place in May 2011.

However, at his February 2016 hearing, the Veteran testified that his service-connected right heel disability had worsened since his last VA examination in 2011.  

Given that the Veteran indicated that his service-connected symptoms had worsened and he appeared to be receiving continued treatment for this disability, the Board finds that a new VA examination would be probative.  Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected residuals of a crush injury to the right heel, calcaneus fracture, with scar disability, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Regarding ahis claims to include entitlement to a TDIU and service connection claims for obesity and an acquired psychiatric disorder disability, at his February 2016 hearing the Veteran testified that he had received treatment from Access Family Medical Clinic from 2011 to 2015.  The Veteran and his representative noted that Access Family was a satellite branch of the VA Medical Center (VAMC) in Memphis, Tennessee which lost its contract with VA in 2015.  To date, the most recent VA record from the VA is an August 2011 treatment report from the Memphis VAMC.  

Therefore, it appears that additional records pertaining to the Veteran's claimed right heel, obesity and acquired psychiatric disorder disabilities may exist.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the Secretary, and must be considered if the material could be determinative of the claim).
Accordingly, additional development is necessary in order to obtain any outstanding medical records pertaining to the Veteran's claimed disabilities on appeal.

Additionally, regarding the Veteran's claim for a TDIU, the Board notes that further development and adjudication of the Veteran's claims for an increased rating for a right heel disability and the service connection claims for obesity and an acquired psychiatric disorder may provide evidence in support of his claim for TDIU.  See, Henderson, supra; Harris, supra.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Memphis, Tennessee VAMC all outstanding medical records, to specifically include treatment from 2011 to 2015 from Access Family Medical Clinic.  Obtain a release for such from the Veteran if necessary.

2.  After the development above has been completed, the Veteran should be afforded a VA examination to determine the severity of his service-connected residuals of a crush injury to the right heel, calcaneus fracture, with scar disability.  

The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect review of these items.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's residuals of a crush injury to the right heel, calcaneus fracture, with scar disability. 

The examiner should provide an opinion regarding the impact of the disability on the Veteran's ability to work. 

All necessary testing should be completed and any opinions rendered should be accompanied by rationale.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




